UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2257



VIVA GODDARD,

                                                Plaintiff - Appellant,

          versus


JO ANNE BARNHART,     Commissioner   of     Social
Security,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-00-491-2)


Submitted:   April 16, 2002                   Decided:   April 29, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carter Zerbe, Charleston, West Virginia, for Appellant. James A.
Winn, Regional Chief Counsel, Region III, Victor J. Pane, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Kasey Warner, United
States Attorney, Kelly R. Curry, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Viva Goddard appeals from the district court’s order granting

the Commissioner of the Social Security Administration’s motion for

judgment on the pleadings on her claims for disability insurance

benefits. We have reviewed the record, the briefs, and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Goddard v. Barnhart, No. CA-

00-491-2 (S.D.W. Va. Aug. 7, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2